Citation Nr: 0429835	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-18 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for revocation of the forfeiture of the appellant's 
rights to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran died in September 1942 while serving on active 
duty.  A decision to forfeit the appellant's rights to VA 
benefits was declared in January 1955.

In December 2002 the appellant filed a claim for VA 
Dependency and Indemnity Compensation (DIC) benefits.  This 
case comes before the Board on appeal from a February 2003 
administrative decision of the Manila, the Republic of the 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that new and material evidence 
adequate to reopen the claim for revocation of forfeiture of 
VA benefits had not been submitted.

The appellant testified at a local RO hearing in August 2003.  
A transcript of this hearing has been associated with the 
claims file. 

FINDINGS OF FACT

1.  In a January 1955 decision, the RO determined that the 
appellant had forfeited her rights to VA benefits.

2.  Since the last decision, the claimant has not submitted 
evidence which relates to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1955 decision determining that the appellate 
had forfeited her rights to VA benefits is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).

2.  New and material evidence has not been received to reopen 
the claim for removal of forfeiture.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Trilles v. West, 13 Vet. App. 314 (2000), the United 
States Court of Appeals for Veterans Claims ruled that an 
appellant who had been the subject of a final decision 
declaring forfeiture of eligibility for VA benefits may have 
that final decision reopened upon the presentment of new and 
material evidence or revised upon a finding of clear and 
unmistakable error (CUE).  As the appellant has not raised 
the issue of CUE, the appellant's October 2003 claim for VA 
DIC benefits is a claim to reopen.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the appellant of the evidence 
and information necessary to substantiate her claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a June 2004 VCAA letter, the RO explained to the appellant 
that a decision to forfeit her rights to VA benefits was made 
in January 1955, and that it was established that she had 
committed fraud in order to receive VA benefits.  The RO 
stated that she did not perfect an appeal within one year 
from the forfeiture decision, and that that decision became 
final.

The RO stated that in order for her claim to be reopened, she 
must present new and material evidence, which was evidence 
not previously considered and pertained to circumstances 
surrounding the forfeiture decision declared against her.  
The RO clarified that the new and material evidence must 
establish that she did not commit any misdeed tantamount to 
fraud in order to obtain VA benefits.  In the July 2003 
statement of the case, the RO provided the appellant with the 
text of 38 C.F.R. § 3.156, pertaining to the criteria for new 
and materal evidence.

Second, VA has a duty to inform the appellant of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf.  In the June 2004 VCAA letter, the RO stated that it 
would make reasonable efforts to get relevant records not in 
the custody of a federal department or agency, but the 
appellant must give enough information for VA to be able to 
identify and request the relevant records.  The RO stressed 
that it was her responsibility to make sure that the RO 
received all requested records that were not in the 
possession of a federal department or agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has received the documents submitted by the 
appellant, including her claim, the death certificate of her 
common law husband, and various affidavits.  The appellant 
has not indicated the existence of any additional records 
that would aid in substantiating her claim.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, 18 Vet. App. 112 [Pelegrini II].  The Board finds 
that this was not prejudicial to the appellant, however.  
Although the VCAA notice was provided after the initial AOJ 
decision, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was addressed and a 
Supplemental Statement of the Case was provided to the 
appellant.  This constituted process.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  The Board finds that the timing of the VCAA notice 
was harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

In a January 1955 decision, the RO determined that the 
appellant had forfeited her rights to VA benefits under Title 
I, Section 15, Public Law No. 2, 73rd Congress, which is now 
38 U.S.C.A. § 6103(a).  The Board notes that although there 
have been some minor changes to the forfeiture statute since 
1955, it is substantively unchanged.  The January 1955 RO 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2004).  However, the claim may be 
reopened upon the submission of new and material evidence.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The specific matter under consideration is removal of 
forfeiture which was declared against the appellant under 
Title I, Section 15, Public Law No. 2, 73rd Congress (now 
38 U.S.C.A. § 6103(a)).  Under this statute, whoever 
knowingly makes or causes to be made or conspires, combines, 
aids, or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Secretary (except laws pertaining to 
insurance benefits) shall forfeit all rights, claims, and 
benefits under all laws administered by the Secretary (except 
laws pertaining to insurance benefits).  38 U.S.C.A. 
§ 6103(a) (West 2002).  In conjunction with her claim to 
reopen, the appellant has asserted that she was forced to 
live with her common law husband, and that forfeiture should 
not have been declared against her, since she was unwillingly 
living with him.  She submitted an affidavit from her 
husband's brother, who stated that due to envy and jealousy 
he falsely reported to VA that the appellant had remarried.  
This assertion was corroborated in an affidavit from two 
friends.  She also submitted certification from the 
provincial governor that she had not remarried since the 
death of the veteran.  

The appellant's varying theories of entitlement to revocation 
of forfeiture are not material to the issue of whether she 
committed fraud against VA.  On the one hand, she asserts 
that she never remarried after the death of the veteran.  
However, despite the present-day admissions of the veteran's 
brother and his friends, a VA field investigation in 1954 
clearly confirmed that the appellant was living in a common 
law relationship.  In another theory, she asserts that she 
was forced to live with her common law husband, and that now 
that he is dead, she should be entitled to VA benefits once 
again.  Neither of these theories addresses the finding of VA 
that she lied in her representation to VA in 1952 that she 
had not lived with any man since the veteran's death.  In her 
deposition in 1954, she clearly indicated that she was living 
in a common law relationship, which was confirmed by a field 
investigation.  Whether she was forced into such relationship 
has no bearing on whether she lied to VA.  

In the January 1955 RO decision, VA found that the appellant 
knowingly lied about whether she was living with any man.  
The evidence she has submitted neither addresses nor refutes 
this finding.  Forfeiture permanently bars the appellant from 
receiving VA benefits.  Evidence that the appellant never 
remarried, evidence that the appellant was forced into a 
common law marriage, and evidence that the appellant's common 
law husband is deceased does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  This 
evidence does not address the appellant's fraud against VA.  
Accordingly, the Board finds that new and material evidence 
has not been received, and the claim to reopen is denied.

ORDER

The claim to reopen for revocation of the forfeiture of the 
appellant's rights to VA benefits is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




